19-22576-rdd        Doc 31      Filed 03/28/19       Entered 03/28/19 15:47:01    Main Document
                                                    Pg 1 of 2


Jonathan L. Flaxer, Esq.
Michael S. Weinstein, Esq.
GOLENBOCK EISEMAN ASSOR BELL & PESKOE LLP
711 Third Avenue
New York, New York 10022
(212) 907-7300
Counsel to Official Creditors’ Committee

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
In re                                                          :   Chapter 11
                                                               :
SIMKAR LLC,                                                    :   Case No. 19-22576 (RDD)
                                                               :
                                             Debtor.           :
---------------------------------------------------------------X

                                 NOTICE OF APPEARANCE AND
                               REQUEST FOR SERVICE OF PAPERS

            PLEASE TAKE NOTICE that, pursuant to Section 1109(b) of Title 11 of the United

States Code and Rules 2002 and 9010(b) of the Federal Rules of Bankruptcy Procedure, the

undersigned hereby appear in the above-captioned cases as counsel to the Official Committee of

Unsecured Creditors of Simkar LLC, a party in interest, and hereby request that all notices and

all other papers set forth in Bankruptcy Rules 2002 and 9010(b), whether sent by the Clerk of the

Court, the Debtor or its successors, or any creditor, or party in interest, be given to and served

upon the persons set forth below, and that such names and addresses be added to any master

mailing list:

                          GOLENBOCK EISEMAN ASSOR BELL & PESKOE LLP
                          711 Third Avenue
                          New York, New York 10017
                          Telephone: (212) 907-7300
                          Facsimile: (212) 754-0330
                          Attn: Jonathan L. Flaxer, Esq.
                                 Michael S. Weinstein, Esq.
                          Email: jflaxer@golenbock.com
                                 mweinstein@golenbock.com




3196239.1
19-22576-rdd        Doc 31   Filed 03/28/19    Entered 03/28/19 15:47:01         Main Document
                                              Pg 2 of 2


            PLEASE TAKE FURTHER NOTICE that this request includes not only the notices,

papers and pleadings referenced in the above-referenced Bankruptcy Rules but also, without

limitation, notices of orders, motions, applications, petitions, pleadings, complaints, plans,

disclosure statements, hearings, requests, objections, answering or reply papers, memoranda and

briefs in support of any of the foregoing and any other documents brought before this Court with

respect to these cases or the Debtors.

            PLEASE TAKE FURTHER NOTICE that neither this request for notice nor any

subsequent appearance, pleading, proof of claim, or other writing or conduct shall constitute a

waiver of any: (a) rights to have any and all final orders in any and all non-core matters entered

only after de novo review by a United States District Court; (b) rights to trial by jury in any

proceeding as to any and all matters so triable herein or in any case, controversy or proceeding

relating hereto; (c) rights to have the reference withdrawn by the United States District Court in

any matter or proceeding subject to mandatory or discretionary withdrawal; and (d) other rights,

claims, actions, defenses, setoffs, recoupments, or other matters under any agreement, law or

equity, all of which rights, claims, actions, defenses, setoffs, and recoupments are expressly

reserved.

Dated: New York, New York
       March 28, 2019                         GOLENBOCK EISEMAN ASSOR BELL
                                               & PESKOE LLP
                                              Counsel to Official Creditors’ Committee
                                              711 Third Avenue
                                              New York, New York 10017
                                              (212) 907-7300

                                              By:     /s/ Jonathan L. Flaxer
                                                      Jonathan L. Flaxer
                                                      Michael S. Weinstein




                                              2
3196239.1
